DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/15/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
s 1-10 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McManus et al., US 2014/0062648.
Regarding claims 1 and 18:
McManus discloses a member-to-member connection assembly (10h, refer to both Figs. 11 and 12) comprising: 
at least two planar connection brackets (10h) configured directly adjacent and in contact with each other in a laminar configuration; 
each of said connection brackets at least partially overlapping with another of said connection brackets; 
each of said connection brackets comprised of a first connection member (60) for coupling said connection bracket to a first structural member or an adjacent connection bracket; 
each of said connection brackets comprised of a second connection member (58) for coupling said connection bracket to a second structural member or an adjacent connection bracket; 
each of said connection brackets comprised of at least one fuse configuration (central portion of the bracket) in a plane of the connection bracket and disposed between said first connection member and said second connection member, said fuse configurations being operable to deform upon application of a pre- determined loading condition; 
said fuse configurations comprised of at least one fuse element comprising a pattern formed in and through each said connection bracket, the at least one fuse element being able to form at least one inelastic flexural hinge 


    PNG
    media_image1.png
    489
    899
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    209
    509
    media_image2.png
    Greyscale

Para. [0051] of McManus


Regarding claims 2-3:
McManus discloses wherein said hinge location comprises a reduced thickness of the said fused element and wherein the fuse elements are curved and tapered.
Regarding claim 4:
McManus discloses wherein the predetermined load is less than the elastic yield load of the first structural member and the second structural member.
Regarding claims 5-8:
McManus discloses straight guide elements (68) disposed on multiple sides of the assembly to resist deformation nominally orthogonal to the direction of the applied load, wherein the guide elements are unitary with the connection brackets and coupled to the structural members.
Regarding claim 9:
McManus discloses wherein the fuse elements define a void filled with an elastomeric to increase stiffness (claim 10 of McManus).
Regarding claim 10:
McManus discloses wherein the first structural member is a beam and the second structural member is a column or gusset (refer to Figs. 11 and 13).

Claim Rejections - 35 USC § 103
Claims 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over McManus et al., US 2014/0062648 in view of Montgomery et al., US 2015/0101268.
Regarding claims 11-14:
McManus discloses “sistered” brackets but does not expressly disclose the specific arrangements of connections between brackets and structural members.
Montgomery discloses wherein the first connection member is coupled to the first structural member and the second connection member is coupled to the second structural member.
Montgomery discloses wherein said second connection bracket is repeated such that multiple connection brackets are disposed and connected in series between said first connection bracket and said last connection bracket (para. 0049).
At the time the invention was filed, it would have been obvious to a person of ordinary skill to sister the brackets of McManus as suggested by Montgomery in order to provide varying elastic responses and fuse failures as desired for a particular application.
Regarding claims 15-17:
Montgomery and McManus both disclose wherein the connection brackets are disposed in opposite directions (the brackets are symmetrical, such that reversing their orientation makes no difference, such that they can be considered in the same or opposite directions as depicted by Fig. 10B or Montgomery and Fig. 11 of McManus).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT W HERRING whose telephone number is (571)270-3661.  The examiner can normally be reached on Monday-Thursday 7:30a-6:00p MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT W HERRING/Primary Examiner, Art Unit 3633